SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 16, 2007 (Date of earliest event reported) SINOFRESH HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Florida 0-49764 65-1082270 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 516 Paul Morris Drive Englewood, Florida 34223 (Address of principal executive offices, zip code) (941) 681-3100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Table of Contents Item 1.01.Entry into a Material Definitive Agreement. Item 3.02.Unregistered Sales of Equity Securities. Item 9.01.Financial Statements and Exhibits. Signatures -2- Item 1.01.Entry into a Material Definitive Agreement. Effective June 16, 2007, the Company obtained financing in the total amount of $220,000 through the sale of 18-month Unsecured 10% Convertible Debentures (the “Debentures”) to David Tomlinson, David Killam, Gordon Cantley, Park Financial Group, Raymond Oliver and Thomas Scott.To the Company’s knowledge, these parties are not security holders of the company at the time of this agreement.The Debentures are convertible into common shares at prices ranging from $.04 to $.08 per share.Total shares issuable pursuant to these Debentures is 4,387,500 shares.Interest is payable annually in arrears in cash.The Company reserved the right to require conversion of the Debentures and outstanding interest, at any time, if the closing bid price of the Company’s stock equals or exceeds $0.10for a period of 20 consecutive trading days.The Company also reserved the right to redeem the Debentures, in whole, at any time or times, on not less than thirteen (13) months after execution of the Agreement, upon payment of one hundred ten percent (110%) of the principal. Copies of the financing documents are included as exhibits to this report. Item 3.02.Unregistered Sales of Equity
